[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
REPORT OF FACT FINDER
1. The Plaintiff, a licensed electrical contractor performed electrical work for the defendant at his properties located at 270 Elm Street, Noank, Connecticut and 85 Elm Street, Noank, Connecticut for a total billing of $12,468.73 pursuant to a "service agreement" which included interest on unpaid balances in the amount of one and half percent per month and attorneys fees.
2. Work was completed on or before October 14, 1989. Defendant paid $7,709.99 leaving a balance of $4,758.74 plus interest and attorneys fees. (reasonable)
3. The fact finder at the time of trial reserved his decision if evidence concerning the Home Improvement Act interposed as a defense would be allowed under a general denial and reserved decision whether an oral motion to interpose a special defense should be allowed at the day of trial.
FINDING
Evidence concerning the Home Improvement Act is stricken. It is decided that a special defense must have been plead prior to trial. Dubose vs CT Page 8897 Carabetta 161 Conn. 254, 287 A.2d 357 (1971), Sidney v. DeVries118 Conn. App. 585 — specifically applicable to Home Improvement Act at page 587. Fact Finder does not have to address the issue of whether, at the time the work was performed, a duly licensed electrical contractor was subject to the provisions of the Home Improvement Act.
Plaintiff is due $4,758.74 damages, $1,825.40 interest and reasonable attorneys fees of $1,650.00 plus costs.
RESPECTFULLY SUBMITTED, FACT FINDER RALPH BERGMAN
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.]
CT Page 8904